Citation Nr: 0019064	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  98-17 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for coronary artery 
bypass, postoperative.

3.  Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to May 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in December 1997 and 
April 1998 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  There is no competent medical diagnosis of nicotine 
dependence of record.
 
3.  There is no medical evidence attributing the veteran's 
nicotine dependence or heart disease to an inservice disease 
or injury. 

4.  Service connection for multiple sclerosis was denied in 
rating decisions dated in December 1997 and April 1998.  He 
was notified of these rating decisions in February 1998 and 
May 1998, respectively.  The RO construed November 1998 
hearing testimony and intent expressed on a hearing worksheet 
completed by the veteran's representative as a notice of 
disagreement with the April 1998 RO rating decision.  In July 
1999 the RO issued a statement of the case on the issue of 
service connection for multiple sclerosis.  The next 
correspondence on that issue was not received until February 
2000, more than 60 days after issuance of the statement of 
the case and more than one year after notification of either 
rating decision.
CONCLUSIONS OF LAW

1.  The claim for service connection for nicotine dependence 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for coronary artery 
bypass, postoperative, is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

3.  The veteran has not submitted a timely substantive appeal 
with respect to the issue of entitlement to service 
connection for multiple sclerosis.  38 U.S.C.A. § 7105 (West 
1991);  38 C.F.R. § 20.200, 20.302(b) (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Nicotine Dependence and Coronary 
Artery Bypass, Postoperative

The veteran's service medical records are all silent or 
negative for smoking, nicotine dependence, or heart disease.  
He was treated for an upper respiratory tract infection in 
October 1967, and for a nasal fracture in May 1969, with no 
indication of smoking recorded.  Clinical evaluations of the 
lungs, chest and heart were normal during a July 1970 
examination, and were again normal during the May 1971 
separation examination.  

During a September 1975 private hospitalization, a 
provisional diagnosis of hypertension was set forth.

Associated with the claims folder are numerous private 
records of treatment, dated from March 1989 to September 
1997.  These reports address the veteran's various 
disabilities, including some not associated with this appeal.  
Records of Ralph G. Ryan, M.D., reflect that the veteran was 
hospitalized for treatment in March 1989 for coronary artery 
disease.  A cardiac catheterization in March 1989 revealed 
severe multivessel disease, and later that month he underwent 
a quintuple coronary artery bypass.  He received continuing 
treatment for heart disease thereafter.  

In February 1998 the RO received lay statements from the 
veteran's wife, brother, other close relatives, and friends 
who had known him before, during and after service.  The lay 
statements taken as a whole are to the effect that the 
veteran did not smoke prior to service, began smoking during 
service, and continued to smoke for many years after service.

In an April 1998 letter, Ralph G. Ryan, M.D., wrote that the 
veteran had severe coronary artery disease, was status post 
bypass grafting, and was disabled because of angina pectoris.  
He opined that it was as likely as not that the veteran's 
tobacco use contributed substantially to his coronary artery 
disease.  Dr. Ryan elaborated that though the veteran was no 
longer smoking, his cigarette use was a substantial 
contributor to his current medical problem.      

During his November 1998 RO hearing, the veteran contended he 
began smoking during service.  He described smoking as a way 
of life while on ship during service.  He said he first 
became aware of heart problems in approximately 1989.  
Physicians had told him that the fact that he stopped smoking 
may have prevented his heart attack from killing him.  He 
described his heart becoming tired as a result of his heart 
disease.  

Analysis

A person claiming VA benefits must meet the initial burden of 
submitting evidence "sufficient to justify a belief in a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a);  Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990);  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81;  Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999);  Robinette v. Brown, 8 Vet. App. 69, 75 (1995);  King 
v. Brown, 5 Vet. App. 19, 21 (1993).  The quality and 
quantity of evidence required to meet this statutory burden 
of necessity will depend upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

If the veteran has not presented a well-grounded claim, his 
appeal on the pertinent issues must fail and there is no duty 
to assist him further in the development of the claim.  38 
U.S.C.A. § 5107(a).  See Epps v. Gober, 126 F.3d 1464 (1997).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that VA cannot assist a claimant in 
developing a claim that is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (1999). 

Generally, in order for a claim for service connection to be 
well-grounded, there must be competent evidence of a current 
disability (a medical diagnosis);  of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence);  and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995);  38 U.S.C.A. § 1110;  
38 C.F.R. § 3.303. 

The nexus requirement for a well-grounded claim for service 
connection may also be satisfied by a presumption that 
certain diseases, including myocarditis and arteriosclerosis, 
manifesting themselves within certain prescribed periods are 
related to service.  See Caluza, 7 Vet. App. at 506.  The 
presumptive period for either arteriosclerosis or myocarditis 
is one year.  38 C.F.R. §§ 3.307, 3.309(a). 

In establishing a well-grounded claim pursuant to 38 C.F.R. 
§ 3.303(b), the second and third Epps and Caluza elements 
(incurrence and nexus evidence) can also be satisfied by (1) 
evidence that a condition was "noted" during service or 
during an applicable presumption period;  (2) evidence 
showing postservice continuity of symptomatology;  and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a);  if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id. 

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996);  see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995);  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  A claim for 
secondary service connection must be well grounded, 38 U.S.C. 
§ 5107(a);  see Proscelle v. Derwinski, 2 Vet. App. 629, 633 
(1992), and thus, supported by medical nexus evidence, see 
Velez v. West, 11 Vet. App. 148, 158 (1998);  Caluza, supra. 

In a January 1993 precedent opinion concerning entitlement to 
VA benefits based upon tobacco use while in service, the VA 
General Counsel stated that if nicotine dependence is 
considered a disease or injury for purposes of compensation 
under title 38, United States Code, then, if such dependence 
began in service and tobacco use resulting from that 
dependence led to development of a disabling condition 
subsequent to service, service connection could be 
established for disability resulting from that condition 
pursuant to 38 C.F.R. § 3.310(a).  VAOPGCPREC 2-93.  The 
General Counsel concluded that it must defer to the Board's 
evaluation of whether nicotine dependence may be considered a 
disease for compensation purposes.  As noted in that opinion, 
tobacco dependence usually begins in late adolescence or 
early adult life.    

In VAOPGCPREC 19-97, the General Counsel (GC) addressed the 
question of under what circumstances service connection may 
be established for tobacco-related disability or death on the 
basis that such disability or death is secondary to nicotine 
dependence which arose from a veteran's tobacco use during 
service.  In paragraph 5 of that opinion, the GC stated that 
determination of whether the veteran is dependent on nicotine 
is a medical issue.  The GC held that a determination as to 
whether service connection for disability or death 
attributable to tobacco use subsequent to military service 
should be established on the basis that such tobacco use 
resulted from nicotine dependence arising in service, and 
therefore is secondarily service connected pursuant to 38 
C.F.R. § 3.310(a), depends upon whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits, whether the veteran acquired a 
dependence on nicotine in service, and whether that 
dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis.  VAOPGCPREC 19-97, holding 
(a). 

The General Counsel also held in that opinion, that, on the 
issue of proximate cause, if it is determined that, as a 
result of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, 
adjudicative personnel must consider whether there is a 
supervening cause of the claimed disability or death which 
severs the causal connection to the service-connected 
nicotine dependence.  Such supervening causes may include 
sustained full remission of the service-related nicotine 
dependence and subsequent resumption of the use of tobacco 
products, creating a de novo dependence, or exposure to 
environmental or occupational agents.  VAOPGCPREC 19-97, 
holding (b).

The Board notes a May 5, 1997, VA memorandum from the Under 
Secretary of Health to the GC in which the Under Secretary 
for Health affirmed that nicotine dependence may be 
considered a disease.  Moreover, paragraph 5 of VA USB letter 
20-97-14, from the Under Secretary for Benefits, addressed to 
all VBA offices and centers, directs that, in light of the 
Under Secretary for Health's opinion, the answer in all 
nicotine dependence cases on this issue is that nicotine 
dependence is a disease.  Consistent with the Under Secretary 
of Health's opinion, the Board finds that nicotine dependence 
is a disease for purposes of VA benefits.

The veteran submitted his claim for service connection for 
smoking-related disability in February 1998.  On July 22, 
1998, the President signed into law a new provision, to be 
codified at 38 U.S.C.A. § 1103, essentially barring service 
connection on the basis that a disease or injury is 
attributable to the use of tobacco products by the veteran 
during the veteran's service.  However, this provision only 
applies to claims filed after June 9, 1998, and therefore 
does not affect the veteran's claim.

A well grounded claim for service connection based on 
disability secondary to inservice incurrence of nicotine 
addiction requires, among other things, a diagnosis of 
incurrence of nicotine addiction in service.  Davis v. West, 
13 Vet. App. 178, 184 (1999).

In the present case, the claim for service connection for 
nicotine dependence must be denied as not well grounded 
because there is no diagnosis of record of nicotine 
dependence, either during service or after service.  With no 
medical diagnosis of the claimed disability of record, the 
claim must be denied as not well grounded.  Epps; Davis.

With respect to the claim for service connection for coronary 
artery bypass, postoperative, there is clear evidence of 
current heart disease.  There is also lay evidence, presumed 
credible for purposes of well groundedness, to the effect 
that the veteran began smoking during service and smoked 
heavily for years thereafter.  However, the claim is not well 
grounded because there is no medical "nexus" evidence.  
Specifically, there is no written medical evidence of a link 
between the veteran's inservice smoking and his current heart 
disease;  there is no medical diagnosis of arteriosclerosis 
or myocarditis within one year after service (see Caluza;  38 
C.F.R. §§ 3.307, 3.309(a));  and there is no medical 
diagnosis of inservice nicotine addiction of record, so that 
there is no medical "nexus" evidence of a link between 
inservice nicotine addiction and postservice smoking and 
heart disease  (See Velez;  Davis;  VAOPGCPREC 19-97).  
Though Dr. Ryan has opined that the veteran's tobacco use 
contributed substantially to coronary artery disease, he has 
not attributed the veteran's tobacco use to nicotine 
addiction incurred during service, and more generally has not 
attributed the veteran's heart disease to inservice smoking 
(as opposed to post-service smoking).  Pursuant to Robinette 
v. Brown, 8 Vet. App. 69, 78-80 (1995), the veteran is 
informed that any one of the above-described types of medical 
"nexus" evidence would be sufficient to well ground the 
claim.  The lay assertions of the veteran and his friends and 
family are not sufficient for this purpose;  written medical 
evidence is required as to matters which require medical 
expertise.  Grottveit.  Since there is no competent medical 
"nexus" evidence of record, the Board must deny the claim 
for service connection for current heart disease as not well 
grounded.  Epps.
 
Service Connection Multiple Sclerosis

With respect to the veteran's appeal on the issue of service 
connection for multiple sclerosis, the Board notes that an 
appeal consists of a timely filed notice of disagreement in 
writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  A substantive 
appeal must be filed within 60 days from the date that the 
agency of original jurisdiction mails the statement of the 
case to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105;  38 C.F.R. §§ 20.200, 20.302(b).

The veteran was notified in a Board letter dated in April 
2000 that the Board had raised the issue of whether he had 
submitted a timely substantive appeal with respect to the 
issue of entitlement to service connection for multiple 
sclerosis.  This notice was provided to him pursuant to 
VAOPGCPREC 9-99, which held that the Board has the authority 
to adjudicate or address in the first instance the question 
of timeliness of a substantive appeal, and may dismiss an 
appeal in the absence of a timely filed substantive appeal.  
Under such circumstances, however, the General Counsel 
indicated that the claimant should be first afforded 
appropriate procedural protection to assure adequate notice 
and opportunity to be heard on the question of timeliness.  
Neither the veteran nor his representative responded to the 
Board's April 2000 letter.

The veteran was denied service connection for multiple 
sclerosis in rating decisions dated in December 1997 and 
April 1998.  He was notified of these rating decisions in 
February 1998 and May 1998, respectively.  Acknowledging 
contentions in a July 1999 Form 646, the RO construed 
November 1998 hearing testimony and intent expressed on a 
hearing worksheet completed by the veteran's representative 
as a notice of disagreement with the April 1998 rating 
decision (though the Board does not see why they would not 
also be construed as a notice of disagreement with the 
earlier December 1997 RO denial of service connection for 
multiple sclerosis).  Accordingly, in July 1999 the RO issued 
a statement of the case on the issue of service connection 
for multiple sclerosis.  The next correspondence on the issue 
of service connection for multiple sclerosis was not received 
until February 2000, more than 60 days after issuance of the 
statement of the case and more than one year after 
notification of either rating decision on the issue.  Thus, 
the Board must find that the veteran has not submitted a 
timely substantive appeal on the issue of service connection 
for multiple sclerosis, and the claim must be dismissed.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302(b).


ORDER

The claim for service connection for nicotine dependence is 
denied.

The claim for service connection for coronary artery bypass, 
postoperative, is denied.

The appeal for service connection for multiple sclerosis is 
dismissed.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

